Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Yamada. (U.S. Application Pub. No. 2009/0174735 A1) 
	Yamada discloses the following claimed subject matter:
Re-claim 1, an inkjet recording device configured to perform an image recordation on a recoding medium by ejecting ink thereto, the inkjet recording device comprising: a head (25) comprising a nozzle configured to eject ink to the recording medium; a support member (inherently disclosed by the printer head carriage) supporting the head; a storage portion (described as upstream tank 3) configured to store therein ink, the storage portion having a part (upstream side; ¶ [0052]) positioned above the nozzle (fig.3), the storage portion having an air communication opening allowing an interior of the storage portion to be communicated with an outside of the storage portion; a valve (9) movable between: an opening (see air opening path 19; ¶ [0038]; overflow path 11, ¶ [0036]) position in which the valve (9) opens the air communication opening; and a closing position in which the valve closes the air communication opening ; an actuator (see head drive unit 18, 37) configured to move the valve; a state sensor (defined by position sensor S1 (15), ¶ [0039], [0052]) configured to detect a state of the inkjet recording device and to output a detection signal based on the detected state; and a controller (see control unit, ¶ [0035])  configured to perform: (a) determining, on the basis of the detection signal, whether the inkjet recording device has an abnormality (¶ [0077]); and (b) controlling, in a case where determination is made in (a) that the inkjet recording device has an abnormality, the actuator to move the valve to the closing position from the opening position. (see step S27, fig.6)

Re-claim 2, wherein the controller is configured to further perform: (c) controlling the actuator to maintain the valve at the opening position as long as the head is ejecting ink from the nozzle to the recording medium and the controller is determining that the inkjet recording device has no abnormality on the basis of the detection signal. (¶ [0075], [0087]-[0095]; fig.6)

Re-claim 3, wherein the controller further performs: (d) determining, on the basis of the detection signal acquired after determination is made in (a) that the inkjet recording device has an abnormality, whether the abnormality is eliminated; and (e) controlling, in a case where determination is made in (d) that the abnormality is eliminated, the actuator to move the valve to the opening position. (¶ [0064]-[0091]; fig.5)

Re-claim 14, wherein the storage portion is supported by the support member. (also inherently disclosed by the printer integrated head structure)
 
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2019/0001689 A1 to Ishida et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853